May 2, 2017 DREYFUS ULTRA SHORT INCOME FUND Supplement to Current Statement of Additional Information The following information supplements the portfolio manager information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Bernard W. Kiernan1 22 $159 Billion 7 $58.4 Billion None N/A Edward J. Von Sauers1 22 $159 Billion 7 $58.4 Billion None N/A James G. O'Connor1 22 $159 Billion 7 $58.4 Billion None N/A Thomas S. Riordan1 22 $159 Billion 7 $58.4 Billion None N/A 1Because Messrs. Kiernan, Von Sauers, O'Connor and Riordan became portfolio managers of Dreyfus Ultra Short Income Fund as of May 2, 2017, the information provided is as of March 31, 2017. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Bernard W. Kiernan None N/A N/A Edward J. Von Sauers None N/A N/A James G. O'Connor None N/A N/A Thomas S. Riordan None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, unless otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Bernard W. Kiernan1 DUSIF None Edward J. Von Sauers1 DUSIF None James G. O'Connor1 DUSIF None Thomas S. Riordan1 DUSIF None 1Because Messrs. Kiernan, Von Sauers, O'Connor and Riordan became portfolio managers of Dreyfus Ultra Short Income Fund as of May 2, 2017, the information provided is as of March 31, 2017. GRP1-SAISTK-0517
